DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10853148. Although the claims at issue are not identical, they are not patentably distinct from each other because see table below.



Instant Application
10853148 Patent
1. (Currently Amended) A method comprising: 
identifying, for a plurality of workloads, one or more execution environments that can support the workload based on characteristics of a workload; 


determining, for a plurality of workload placement scenarios, cumulative costs associated with supporting each workload in accordance with each of the workload placement scenarios; 

selecting, in dependence upon the cumulative costs associated with supporting each workload in accordance with each of the workload placement scenarios, a target execution environment for supporting each workload; and 


executing each  workload on its selected target execution environment.
1. A method comprising:

identifying, for a plurality of workloads, one or more execution environments that can support each workload in dependence upon a characteristic of each workload;

determining, for a plurality of workload placement scenarios, cumulative costs associated with supporting each workload in accordance with each of the workload placement scenarios;

selecting, in dependence upon the cumulative costs associated with supporting each workload on each the execution environments in accordance with each of the workload placement scenarios, a target execution environment for supporting each workload; and

executing a workload on its selected target execution environment.
2. (Currently Amended) The method of claim 1 further comprising: detecting a change to a particular  workload; and 33413US05 migrating the particular workload from its selected target execution environment to a new target execution environment.
2. The method of claim 1 further comprising: detecting a change to a particular workload; and migrating the particular workload from a particular target execution environment to a new target execution environment.
3. (Currently Amended) The method of claim 1 further comprising: predicting a change to a particular  workload; and migrating the particular workload from its selected target execution environment to a new target execution environment.
3. The method of claim 1 further comprising: predicting a change to a workload; and migrating the workload from a particular target execution environment to a new target execution environment.
4. (Currently Amended) The method of claim 1 further comprising: detecting a change to the costs associated with supporting a particular workload on a particular execution environment; and migrating the particular workload from its selected target execution environment to a new target execution environment.
4. The method of claim 1 further comprising: detecting a change to the costs associated with supporting a particular workload on a particular execution environment; and migrating the particular workload from the target execution environment to a new target execution environment.
5. (Currently Amended) The method of claim 1 wherein identifying, , one or more execution environments that can support each workload further comprises identifying one or more execution environments that can meet predetermined performance requirements associated with each workload.

5. The method of claim 1 wherein identifying, for a plurality of workloads, one or more execution environments that can support each workload in dependence upon a characteristic of each workload further comprises identifying one or more execution environments that can meet predetermined performance requirements associated with each workload.
 7. (Currently Amended) The method of claim 1 wherein: identifying, , one or more execution environments that can support each workload further comprises 43413US05 identifying one or more execution environments that can support the workload in dependence upon on a workload fingerprint; and determining, for each execution environment, costs associated with supporting the workload on the execution environment further comprises determining, for each execution environment, the costs associated with supporting the workload in dependence upon on the workload fingerprint.

6. The method of claim 1 wherein: identifying, for a plurality of workloads, one or more execution environments that can support each workload in dependence upon a characteristic of each workload further comprises identifying one or more execution environments that can support each workload in dependence upon on a workload fingerprint; and determining, for a plurality of workload placement scenarios, cumulative costs associated with supporting each workload in accordance with each of the workload placement scenarios further comprises determining, for each execution environment, the costs associated with supporting each
 8. (Original) The method of claim 7 further comprising generating, for one or more of workloads, predicted characteristics of the one or more workloads.

7. The method of claim 6 further comprising generating, for one or more of workloads, predicted characteristics of the one or more workloads.



As for claims 9-20, see rejection above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US11210133 teaches: a method od selecting an execution environment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196